Exhibit 10.5
FOURTH AMENDMENT TO INTELLECTUAL
PROPERTY CONTRIBUTION AGREEMENT
     This AMENDMENT effective October 1, 2005, is among Visteon Corporation, a
Delaware corporation (“Visteon”), Visteon Global Technologies, Inc., a Michigan
Corporation (“VGTI”), Automotive Components Holdings, Inc. (formerly VFH
Holdings, Inc.), a Delaware corporation, and Automotive Components Holdings, LLC
(formerly VFH Holdings LLC), a Delaware limited liability company (the
“Company”).
W I T N E S S E T H :
     WHEREAS, Ford Motor Company, a Delaware corporation (“Ford”) and Visteon
are parties to a Master Agreement (the “Master Agreement”) dated as of
September 12, 2005, as a result of which the parties hereto entered into an
Intellectual Property Contribution Agreement (the “IP Contribution Agreement”)
dated October 1, 2005, wherein Visteon and VGTI contributed to the Company
certain intellectual property assets related to the Business as defined therein;
and
     WHEREAS, Visteon, VGTI, and the Company have agreed to certain
modifications and corrections to the IP Contribution Agreement and its
Attachments.
     NOW THEREFORE, in consideration of the above premises and the mutual
covenants herein contained, and for other good and valuable consideration given
by each party hereto to the other, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto, for themselves, their successors and
permitted assigns, intending to be legally bound, agree as follows:
          1. The following items are added to Appendix 3, Attachment 3A (Core
Shared Products & Technologies — Patents):

                                      Publication/             Docket   Patent  
Application             Number   Number   No.   Title   Country   Product
91-0510-II
  5186239         Heat Exchanger With Thermal Stress Relieving Zone   US  
Radiators
 
                       
91-0510-II
  5257454         Method of Making A Heat Exchanger With Thermal Stress
Relieving Zone   US   Radiators

          2. Section 5.04 of the IP Contribution Agreement is amended to read as
follows:
          5.04 Notwithstanding any other provisions of this Article 5, during
the period until the restrictions on disclosure expire under Section 5.01,
disclosure of Confidential Information by a licensed party under this Agreement
to a third party will

Page 1 of 3



--------------------------------------------------------------------------------



 



be permitted 1) to carry out the license grants herein, and 2) to enable the
third party to assume manufacturing of a product being produced by the Company
pursuant to the license grants herein for the purpose of implementing a
resourcing action of the product and any follow-on products to the third party;
provided in either case that such third party agrees to adhere to
confidentiality provisions at least as restrictive as those adhered to by the
receiving party under this Agreement and to use such Confidential Information
only to provide such products or follow-on products to, or purchase products
from, the receiving party or its customer. The permitted disclosures under this
Section 5.04 shall not affect any restrictions set forth in this Agreement
related to disclosure, access, or use of Engineering Design Tools, including,
but not limited to, the Climate-related Engineering Design Tools (as defined
below in Section 3 of this Amendment).
          3. The Parties acknowledge that despite their not being listed under
any previous appendix relating to Engineering Design Tools, Visteon has provided
the Company with access to the executable version of the climate-related
Engineering Design Tools, as identified on Attachment 1, hereto (the
“Climate-related Engineering Design Tools”). Visteon and VGTI hereby confirm
that during any extended term(s) of the Master Services Agreement, the Company
may continue to access and use the executable version of the Climate-related
Engineering Design Tools (the “Climate Tools”) in the same manner as the Company
has been permitted by Visteon to access and use the Climate Tools since
October 1, 2005. Further, upon the expiration or termination of the Master
Services Agreement and at the request of ACH, Visteon shall negotiate in good
faith to provide ACH, on commercially reasonable terms, with continued access to
and use of the executable version of the Climate Tools together with such
services as are necessary for the continuation of such access and use. If,
during the term or any extended term of the Master Services Agreement, ACH
should terminate a Service that is required for the continued access to and use
of the executable version of the Climate Tools, then Visteon shall negotiate in
good faith to provide ACH, on commercially reasonable terms, with such services
as are necessary for the continuation of such access and use.
Signatures on following page

Page 2 of 3



--------------------------------------------------------------------------------



 



WHEREFORE, the parties have signed this Fourth Amendment to the Intellectual
Property Contribution Agreement.

                  VISTEON CORPORATION   VISTEON GLOBAL TECHNOLOGIES, INC.    
 
               
By:
  /s/ Heidi A. Sepanik   By:   /s/ Heidi A. Sepanik    
 
               
 
                Name: Heidi A. Sepanik   Name: Heidi A. Sepanik    
 
                Title: Secretary   Title: Secretary    
 
                AUTOMOTIVE COMPONENTS   AUTOMOTIVE COMPONENTS          HOLDINGS,
LLC        HOLDINGS, INC.    
 
               
By:
  /s/ W. C. Connelly   By:   /s/ W. C. Connelly    
 
               
 
                Name: W. C. Connelly   Name: W. C. Connelly    
 
                Title: Chief Executive Officer   Title: President    

Page 3 of 3